Case 1:19-cv-00874-RBJ-MEH Document 145 Filed 03/12/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  WARNER BROS. RECORDS INC., et al.,

          Plaintiffs,

  v.                                                      Civil Action No. 19-cv-00874-RBJ-MEH

  CHARTER COMMUNICATIONS, INC.,

          Defendant.


   DEFENDANT CHARTER COMMUNICATIONS, INC.’S REPLY IN SUPPORT OF ITS
               MOTION TO AMEND THE SCHEDULING ORDER


          Plaintiffs and Defendant agree that an extension of the existing case schedule is necessary

   for this highly technical and complex case, involving dozens of parties, numerous key third parties,

   and thousands of copyrights. Charter’s Motion to Amend the Scheduling Order (ECF 128)

   (“Motion”) seeks reasonable adjustments to the case schedule to accommodate the parties’

   discovery needs and obligations in this complex case. Plaintiffs agree that an extension is necessary

   and acknowledge that the complex nature of the case has made many of their discovery obligations

   “manifestly time consuming” (ECF 134 “Opp’n”), but propose an alternative schedule with a

   “modest extension[] of three to five months” that would simply not allow adequate time for key

   discovery, particularly in light of Plaintiffs’ ongoing delay in providing crucial categories of

   discovery. Charter respectfully disagrees that Plaintiffs’ proposed schedule is proportional to the

   current state of the case or discovery. Plaintiffs attack Charter’s motive for its proposed schedule

   as a delay tactic, ignoring that it is Plaintiffs who have sought and continue to seek further

   extensions to provide basic discovery. Although Plaintiffs point to the schedule for the Sony Music
Case 1:19-cv-00874-RBJ-MEH Document 145 Filed 03/12/20 USDC Colorado Page 2 of 5




   Entm’t v. Cox Commc’ns Inc., No 1:18-cv-00950 (E.D. Va.) (“Sony”) litigation, this is a different

   case, involving different parties, works-in-suit, and fact issues. Meanwhile, Charter’s motion to

   dismiss one cause of action (for vicarious liability) remains pending, and Charter will answer the

   other cause of action (for contributory liability) next week, which is very likely to raise new issues

   for discovery involving Charter’s affirmative defenses and any counterclaims. Good cause exists

   for Charter’s proposed extension of the schedule, in light of the early stage of the pleadings,

   ongoing discovery delays, and the complexity and needs of the case.

   I.     GOOD CAUSE EXISTS FOR CHARTER’S PROPOSED EXTENSION
          Good cause exists to extend the Scheduling Order as Charter has requested. Plaintiffs claim

   that Charter cannot show good cause, noting that “[n]one of the cases that Charter cites supports

   its argument that the addition of Plaintiffs alone justifies a 12-month delay.” Opp’n at 7 (emphasis

   in original). But the recently added Plaintiffs are just one of the reasons good cause exists for the

   extension. As in Cutting, Charter seeks a reasonable, one-year extension in light of, not only the

   new parties, but because it is still awaiting key areas of discovery critical to defend Plaintiffs’

   claims. See Cutting v. U.S. ex rel. Evans Army Cmty. Hosps., No. CIV 07-CV02053REBMEH,

   2008 WL 4527708, at *3 (D. Colo. Oct. 3, 2008).
          The delays in this case thus far are largely due to Plaintiffs’ recent amendments to the

   Complaint, which have extended the pleading stage, Plaintiffs’ numerous discovery delays, and

   key categories of documents they have yet to produce, as detailed in Charter’s Motion. The

   amendments and discovery delays were not foreseeable at the time the Scheduling Order was

   agreed to and entered, thus warranting Charter’s proposed extension. See Lehman Bros. Holdings

   Inc. v. Universal Am. Mortg. Co., LLC, 300 F.R.D. 678, 683 (D. Colo. 2014) (granting defendant’s

   motion to extend the scheduling order after considering that Plaintiff’s modifications to the

   pleadings led to a “need for additional discovery [that] was not foreseeable”). Indeed, while the



                                                     2
Case 1:19-cv-00874-RBJ-MEH Document 145 Filed 03/12/20 USDC Colorado Page 3 of 5




   initial June 13, 2019 Scheduling Order contemplated a date by which Plaintiffs had to amend the

   pleadings, Plaintiffs moved to extend this date by several months—a modification which was

   unforeseen when the original Scheduling Order was set.
          A. Charter’s Proposed Extension is Reasonable in Light of Plaintiffs’ Amendments
          Plaintiffs’ claim that their recent amendments did not substantively change the case is

   simply wrong. In addition to adding ten parties, Plaintiffs dropped hundreds of works, which

   substantively affects both Plaintiffs’ claims and Charter’s defenses. The fact that months into this

   litigation, Plaintiffs have dropped hundreds of works is relevant to the accuracy of the infringement

   notices that Plaintiffs sent to Charter and upon which they base this case, and the viability of

   Plaintiffs’ vicarious and contributory liability claims, including whether Charter should have

   terminated subscribers based solely upon Plaintiffs’ notices of claimed infringement, as Plaintiffs

   assert. Charter is entitled to take discovery on Plaintiffs’ diligence in sending notices on the

   dropped works. Moreover, although Plaintiffs’ amendments decreased the number of works-in-

   suit, they did not decrease the complexity of the case. Plaintiffs assert two separate claims for

   secondary copyright infringement against Charter and there are still thousands of works that

   require chain-of-title analysis and further discovery. Plaintiffs’ assertion that Charter has delayed

   the pleading stage or discovery by not yet answering Plaintiffs’ complaint is misguided, and now,

   moot. Charter was not required to respond to the Complaint with its motion to dismiss Plaintiffs’

   vicarious liability claim pending. The Court recently ordered that Charter file an answer by March

   18, 2020. See ECF 141. In short, good cause exists in light of the early stage of the pleadings and

   how far into the current schedule the parties are without Plaintiffs having produced key discovery,

   including with respect to their newly amended Complaint.

          B. Charter’s Proposed Extension is Reasonable in Light of Plaintiffs’ Delay in
             Producing Basic Discovery

          The current state of discovery and Plaintiffs’ delays also warrant the one-year extension



                                                    3
Case 1:19-cv-00874-RBJ-MEH Document 145 Filed 03/12/20 USDC Colorado Page 4 of 5




   Charter seeks. As detailed in Charter’s Motion, key categories of discovery remain to be produced

   by Plaintiffs, including basic ownership and chain-of-title documents, and financial documents. In

   addition to the issues raised in Charter’s opening brief, this Court recently ordered that Charter

   could rely on those documents produced in the related case UMG v. Brighthouse (UMG v. BHN),

   that apply to the works-in-suit here. See Feb. 19, 2020 Hearing Tr. at 66:11-67:8. This includes

   ownership documents and work-for-hire agreements, ownership validity challenges, digital copies

   of the works-in-suit, and catalog-wide agreements regarding streaming revenues. Id. Since

   Charter filed this Motion, Plaintiffs in that case requested (and were granted) an additional two-

   month continuance of their March 9, 2020 deadline to produce these documents other than the

   financial documents to May 1, 2020. UMG v. BHN, Docket ECF 120, 121. They were also granted

   an indefinite continuance, pending a ruling on their Objection to the magistrate’s order, to produce

   their agreements related to streaming revenues. Id. Thus, Charter will not have access to these

   categories of documents until at least May 1, 2020, and indefinitely for the agreements related to

   streaming revenue. Because Plaintiffs have not yet produced basic discovery, neither party has

   scheduled depositions, despite the significant number of parties and third parties that need to be

   deposed. In light of the current state of discovery, Plaintiffs’ three to five-month extension

   proposal is simply not realistic.

          Plaintiffs compare the number of documents the parties have produced thus far as evidence

   that Charter has not met its discovery obligations, but a bulky production does not indicate that

   Plaintiffs’ have meaningfully met their discovery obligations; as they are well aware, the vast

   majority of documents they have produced to date are simply the notices of alleged infringement

   they sent to Charter and so-called “evidence packages” related to those notices. Charter’s proposed



                                                    4
Case 1:19-cv-00874-RBJ-MEH Document 145 Filed 03/12/20 USDC Colorado Page 5 of 5




   schedule provides adequate time to complete outstanding party and third party discovery.

           In light of Plaintiffs’ recent amendments to their complaint, the early stages of the

   pleadings, the outstanding document discovery that is needed before either party is in a position to

   commence depositions, and the third-party discovery at issue, Plaintiffs’ proposal of a modest

   extension of three to five months is unrealistic. Good cause exists for Charter’s proposal of a one-

   year extension, in light of the current status and needs of this case.

           Respectfully submitted this 12th day of March 2020.


    Michael S. Elkin (pro hac vice)               s/ Jennifer A. Golinveaux
    Thomas Patrick Lane (pro hac vice)            Jennifer A. Golinveaux (pro hac vice)
    Seth E. Spitzer (pro hac vice)                WINSTON & STRAWN LLP
    WINSTON & STRAWN LLP                          101 California Street, 35th Floor
    200 Park Avenue                               San Francisco, CA 94111-5840
    New York, NY 10166                            (415) 591-1506 (telephone)
    (212) 294-6700 (telephone)                    (415) 591-1400 (facsimile)
    (212) 294-4700 (facsimile)                    E-mail: jgolinveaux@winston.com
    E-mail: melkin@winston.com
    E-mail: tlane@winston.com                     Craig D. Joyce
    E-mail: sspitzer@winston.com                  John M. Tanner
                                                  FAIRFIELD AND WOODS, P.C.
    Erin R. Ranahan (pro hac vice)                1801 California Street, Suite 2600
    Shilpa A. Coorg (pro hac vice)                Denver, Colorado 80202
    WINSTON & STRAWN LLP                          (303) 830-2400 (telephone)
    333 S. Grand Avenue                           (303) 830-1033 (facsimile)
    Los Angeles, CA 90071                         E-mail: cjoyce@fwlaw.com
    (213) 615-1933 (telephone)
    (213) 615-1750 (facsimile)                    Counsel for Defendant
    E-mail: eranahan@winston.com                  Charter Communications, Inc.
    E-mail: scoorg@winston.com

                                     CERTIFICATE OF SERVICE

           I certify that on March 12, 2020, I caused a true and correct copy of the foregoing document

   to be electronically filed with the Clerk of the Court via CM/ECF, which will send a notice of

   electronic filing to all counsel of record.

                                                  s/ Jennifer A. Golinveaux
                                                   Jennifer A. Golinveaux


                                                     5
